Citation Nr: 1443760	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1976 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Subsequent to the Supplemental Statement of the Case, the Veteran submitted statements regarding his sinusitis and private treatment.  He did not submit a waiver.  However, the medical evidence submitted is cumulative and redundant; the Veteran submitted duplicate copies of prior medical records which were already associated with the claims file and considered by the RO.  Therefore, a waiver of review by the agency of original jurisdiction is not required.  38 C.F.R. § 20.1304(c) (2012).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied service connection for sinusitis.

2. Evidence received since the August 1994 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for sinusitis.

3.  The competent and credible evidence demonstrates that the Veteran's sinusitis is not related to his active duty service.



CONCLUSIONS OF LAW

1.  The RO's August 1994 rating decision denying service connection for sinusitis, is final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156 , 20.200, 20.201, 20.302, 20.1103 (2013).
 
2.  New and material evidence has been received to reopen the Veteran's claim for service connection for sinusitis.  38 U.S.C.A. §§ 1110 , 1131, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).
 
3.  The criteria for entitlement to service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to The Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his or her representative or agent, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the case at hand, the record reflects that the RO provided the Veteran with the requisite notice by letter mailed in August 2006.  The letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2006 letter also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Relevant private medical records from Umpqua Valley Urgency Care, and Valley Medical Group are associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection.  The October 2013 Board remand instructions stated that the Veteran be scheduled for a VA examination, and for a readjudication of the claim if any benefits sought on appeal were denied.  The Veteran underwent a VA sinusitis Disability Benefits Questionnaire (DBQ) in December 2013, and a Supplemental Statement of the Case was sent in January 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

 The December 2013 VA DBQ is adequate as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing, and provided reasoned analysis to support the medical opinions provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of service connection for sinusitis.  The RO failed to reopen the Veteran's claim in the appealed August 2007 rating decision and denied the claim.  The Veteran's Statement of the Case from June 2009 however, reopened the Veteran's claim and denied it on the merits. 

In general, RO decisions are final when they are not timely appealed. See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

Since the August 1994 rating decision private treatment records have been associated with the record.  Private treatment records from Umpqua Valley Urgent Care show that the in September 2001 the Veteran complained of sinus pressure.  A review of the Veteran's systems showed seasonal allergies, and respiratory history of reactive airway disease.  The Veteran was assessed with sinusitis, given a Z-pak, and told to return if the Veteran's symptoms increased in any fashion.  In June 2002 the Veteran stated that he had yellowish-greenish mucus in his sinuses.  The Veteran stated that he felt pressure behind his eyes, with evidence of a postnasal drip.  The Veteran was assessed with sinusitis, and given a Z-pak.  In October 2003, the Veteran had complaints of a runny nose, ear ache, dry cough, chills and sweats, facial pain and pressure, and headaches.  The Veteran was assessed with an upper expiratory infection, likely to be viral etiology, and pansinus block with history of recurrent sinusitis usually with weather changes.  

As the threshold for new and material evidence is "low", the Board finds that the evidence raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In the prior final denial the RO originally claimed the Veteran's claim was unsubstantiated.  The new evidence suggests a current disability potentially related to service which therefore substantiates the Veteran's claim.  The Veteran's claim for service connection for sinusitis is reopened.

Analysis 

The results from the December 2013 VA DBQ show a diagnosis of chronic sinusitis.  This fulfills the current disability element of the Veteran's service connection claim.  STRs show that in October 1981 the Veteran complained of severe pain to his right sinus, and that in December 1991 and June 1992 the Veteran suffered from sinusitis.  This reflects circumstances and experiences which fulfill the in-service event requirement for service-connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a presumptive basis is not warranted, as sinusitis is not a presumptive condition.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of sinusitis service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The determinative issue is thus, nexus.  The Veteran contends that his sinusitis was a result of his military service and has continued since service.  The Veteran further contends that his complaint's and treatment for chronic sinusitis is a direct result of his sinusitis while in-service.  The Veteran alleges that his gap in treatment since he left service was not a large gap in time.  

In April 1977, STRs show that the Veteran had a chest cold, congestion, and a cough for about three days.  In October 1978, a medical note stated that the Veteran had a probable mucous retention cyst in his right maxillary sinus.  The Veteran was seen by medical staff in June 1981.  The Veteran had a head and chest cold with a cough, light headedness, a noted history of congestion and head, eyes, ears, nose and throat were found to be normal.  In October 1981 the Veteran complained of severe pain to his right sinus.  In December 1991 the Veteran has right lung pain and sinusitis.  In May 1992 a x-ray report found "the paranasal sinuses are well developed.  There is no evidence of sinusitis or a destructive process."  The Veteran was found to have normal paranasal sinuses.  In June 1992 the Veteran exhibited a normal chest after review of his lung x-rays, and was instructed to take over the counter medicine when needed.

The Veteran underwent a VA general examination in February 1994. The examination report shows that the Veteran had residuals of pneumonitis and pleural effusion after the Veteran inhaled smoke and chemicals putting out a fire.  The Veteran complained of shortness of breath, with soreness and pain in his right chest.  The exam report stated that cold weather and moisture seem to aggravate the Veteran's condition.  The Veteran's medical history also showed that the he suffered from frequent bouts of acute bronchitis with yellow sputum.  A review of the Veteran's sinusitis indicated that the Veteran developed sinusitis in-service, and that the Veteran has chronic sinusitis symptoms mainly in the winter.  The Veteran's complaints consist of pain in the maxillary areas and nasal congestion, relived by an antibiotic.         

A treatment note from Valley Medical Group shows complaints to the Veteran's sinuses, with a sore throat in September 2000.  Private treatment records from Umpqua Valley Urgent Care show that in September 2001 the Veteran complained of sinus pressure.  A review of the Veteran's systems showed seasonal allergies, and respiratory history of reactive airway disease.  The Veteran was assessed with sinusitis, given a Z-pak, and told to return if the Veteran's symptoms increased in any fashion.  In June 2002 the Veteran stated that he has yellowish-greenish mucus in his sinuses.  The Veteran stated that he felt pressure behind his eyes, with evidence of a postnasal drip.  The Veteran was assessed with sinusitis, and given a Z-pak.  In October 2003, the Veteran had complaints of a runny nose, ear ache, dry cough, chills and sweats, facial pain and pressure, and headache.  The Veteran was assessed with an upper expiratory infection, likely to be viral etiology, and pansinus block with history of recurrent sinusitis usually with weather changes.  

VA treatment records from October 2008 show that the Veteran was assessed with chronic sinus congestion.  The Veteran was told to continue with his steroid nasal inhaler.  The CT scan of the Veteran showed a metal artifact which obscured the maxillary and mandibular detail.  Frontal, ethmoid, sphenoid, and maxillary sinuses were found to be clear.  The Veteran's nasal septum was slightly deviated toward the left.  

In November 2009 the Veteran underwent a VA Sinus, Larynx, and Pharynx examination.  The examiner reviewed the Veteran's history, noting the Veteran's medical history found in his STRs, and private medical records.  The examiner summarized, stating that the Veteran "complains of congestion in his nose and sinuses while in the service, but documentation of being seen, evaluated and treated for recurrent sinusitis is not present." The examiner noted two instances of negative x-rays in-service, and the negative CT scan done in October 2008.  The examiner stated that the Veteran was not on any current medication for his nose or sinuses, and that internasal steroid sprays and antihistamines were of little benefit to the Veteran.  The examiner in conclusion stated that it would be mere speculation that the Veteran's recurrent acute sinusitis is related to his military service.  The examiner relied on the fact that the Veteran was seen only a couple of times for his sinusitis over the period of several years.  The negative x-rays in service also reinforced the position that the Veteran's sinusitis is not related to service.  

In December 2013, the Veteran was provided an in-person DBQ for his sinusitis.  Based on a review of the Veteran, the examiner determined that the Veteran's sinusitis was less likely than not incurred in or caused by military service.  In support of the opinion, the examiner stated that the Veteran's STRs, private treatment records, and VA treatment records do not support the claim that his chronic sinusitis is related to military service.  Specifically, the Veteran's sinusitis in-service was successfully treated with antibiotics, and the Veteran made no complaints of sinus issues on any of his Report of Medical Examinations.  Thus, the lack of evidence for treatment of sinusitis for nearly twenty years failed to show a relationship to service.  The examiner also stated that a history of two acute episodes of sinusitis during his active service, with the negative findings upon x-rays, and the gap in treatment all combine to form the negative nexus opinion.      

The medical opinion provided in December 2013 contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions of continued symptoms in his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion of great probative value.  The Veteran's lay contention that his current chronic sinusitis is related to his acute sinusitis in service nearly twenty years earlier, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

While sinus pain, congestion, and the symptoms of a sinus infection are capable of lay observation, sinusitis is not capable of lay diagnosis since it is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Knowledge of the sinuses and the determination of an etiology for sinusitis is a complex medical determination requiring x-ray interpretation, and medical knowledge of the nose and throat.  Sinusitis is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose sinusitis or provide the requisite nexus opinion for his sinus disability.  See Woehlaert v. Nicholson.  In the instant appeal, the medical opinion is more probative and the Veteran fails to fulfill the nexus requirement.  Furthermore, the Board notes that post-service medical evidence does not reflect complaints or treatment for sinusitis until 2001.  This private medical treatment is associated with the Veteran's disability and fails to offer a relationship to service.  Thus, the Board emphasizes the long gap between discharge and the initial report of symptoms to medical providers (roughly twenty years) along with the resolution of acute sinusitis in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

As such, service connection for sinusitis, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.



ORDER

New and material evidence has been received and the claim of service connection for sinusitis is reopened; to this extent only the appeal is granted.

Entitlement to service connection for sinusitis is denied.


____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


